655 So. 2d 333 (1995)
Jeffrey TAYLOR, Sr., Jeffrey Taylor, Jr., Shirley Taylor Giles, Rosie Taylor Lewis, Frank Taylor, Gladys Taylor David, Genner Taylor, Ruthie Taylor, Lamar Taylor, Kenneth Taylor, Howard Taylor, and Charles Taylor
v.
The CITY OF SHREVEPORT; Charles Gruber, Chief of Police, Shreveport, Louisiana; W.N. Roscoe; R.P. Lopez; B.W. Strange; and W.H. Bobbitt; Individually and in Their Respective Official Capacities.
No. 95-C-1131.
Supreme Court of Louisiana.
June 16, 1995.
Denied.
CALOGERO, C.J., not on panel.